989 So. 2d 654 (2008)
Marshall LANDEVERDE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1054.
District Court of Appeal of Florida, Fourth District.
May 14, 2008.
Rehearing Denied September 24, 2008.
*655 Marshall Landeverde, Crawfordville, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's order that denied Landeverde's motion. We agree with the second district that Spera v. State, 971 So. 2d 754 (Fla.2007) does not apply retroactively. See Davis v. State, ___ So.2d ___, 2008 WL 508654 (Fla. 2d DCA Feb. 27, 2008).
POLEN, HAZOURI and DAMOORGIAN, JJ., concur.